MOORE, P. J.
The decision this day. filed in action No. 20596 (Estate of Bodger, ante, p. 710 [276 P.2d 83] is determinative of all issues presented in plaintiffs’ petition in the instant matter.
It is therefore adjudged that the order of the Superior Court of the State of California, in and for the County of Los Angeles in the matter of the éstate of John C. Bodger, deceased, appointing Attorney McCarthy as counsel to represent the beneficiaries of the testamentary trust estate on the appeal of the trustee of such testamentary trust be and it is hereby annulled.
McComb, J., and Pox, J., concurred.